Citation Nr: 0202550	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  97-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
following the grant of service connection for the status post 
urinary tract infection/prostatitis.  

2.  The propriety of the reduction of the rating from 20 
percent to 10 percent assigned for the service-connected 
status post urinary tract infection/prostatitis.  

3.  The propriety of the initial noncompensable rating 
assigned following the grant of service connection for 
hypertension.  



WITNESSES AT HEARING ON APPEAL

The veteran and his mother and former wife.



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976 to August 
1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1997.  

The issues of the propriety of the initial 20 percent rating 
assigned following the grant of service connection for the 
status post urinary tract infection/prostatitis and the 
propriety of the initial noncompensable rating assigned 
following the grant of service connection for hypertension 
were remanded by the Board to the RO in November 1998 for 
additional development of the record.  

In a rating decision in June 2000, the RO formally reduced 
the rating of 20 percent to 10 percent assigned for the 
service-connected status post urinary tract 
infection/prostatitis, effective on September 1, 2000.  



FINDING OF FACT

The written communication received in March 2002 from the 
veteran is construed as indicating his desire to withdraw 
from appellate status the following issues as listed 
hereinabove:  The propriety of the initial 20 percent rating 
assigned following the grant of service connection for the 
status post urinary tract infection/prostatitis;  the 
propriety of the reduction of the rating from 20 percent to 
10 percent assigned for the service-connected status post 
urinary tract infection/prostatitis; and the propriety of the 
initial noncompensable rating assigned following the grant of 
service connection for hypertension.  



CONCLUSION OF LAW

As there are no issues in appellate status, the Board does 
not have appellate jurisdiction over any matter at this time.  
38 U.S.C.A. §§ 7105(a), 7108 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.200, 20.204 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.200 (2001).  

As noted in the introduction, the veteran had perfected his 
appeal as to issues that have characterized as follows:  The 
propriety of the initial 20 percent rating assigned following 
the grant of service connection for the status post urinary 
tract infection/prostatitis; the propriety of the reduction 
of the rating from 20 percent to 10 percent assigned for the 
service-connected status post urinary tract 
infection/prostatitis; and the propriety of the initial 
noncompensable rating assigned following the grant of service 
connection for hypertension.  

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2001).  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  Here, a review of the record shows that a 
written statement was received in March  2002 in which the 
veteran indicated that he was no longer interested in 
pursuing as appeal as to the issues as characterized 
hereinabove.  Accordingly, the Board finds that the veteran 
has withdrawn his appeal as to those issues.  

Having met the requirements of 38 C.F.R. § 20.204 (2001), the 
veteran has effectively withdrawn the issues listed on the 
front page of this decision.  With no issue properly before 
the Board for appellate review, the appeal must be dismissed.  
38 U.S.C.A. § 7108 (West 1991 & Supp. 2001).  



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

